FRIEDMAN, Judge,
dissenting.
Claimants here are union members who collected $200.00 a week in out of work benefits (OWB) from their union for picketing during a work stoppage. We are asked to decide whether these OWB should be offset against the unemployment compensation benefits which Claimants also received during the work stoppage. The Majority concludes that such deduction is proper under section 404(d) of the Unemployment Compensation Law (Law),1 because these OWB amounts were remuneration for services performed. Because I disagree with this characterization, I respectfully dissent.
I understand that the OWB were contingent upon Claimants showing support for the union’s work stoppage, and I do not disagree that when required to do some act, i.e., picketing, in order to collect OWB, defiance of union authority could result in the loss of OWB for union members. However, I do not believe that this necessarily identifies OWB as “remuneration for services performed” for purposes of the Law.
*513Remunerate is defined as “to pay an equivalent to for a service, loss, or expense.” Webster’s New Collegiate Dictionary 971 (1981). (Emphasis added.) Thus, notwithstanding the fact that OWB can be denied if union members fail to picket, I do not feel that such payments should be deducted from unemployment benefits where the payments received bear no relation to the amount or type of services performed. See Georgia-Pacific Corp. v. Unemployment Compensation Board of Review, 157 Pa.Cmwlth. 651, 630 A.2d 948 (1993), at 959. Instead, I would classify Claimants’ picketing as a union activity, the performance of which entitles union members to collect $200.00 a week as a union benefit, no matter how much they are asked to do or whether they are asked to do anything at all. It is clear from the record that OWB are not payments equivalent to, or even related to, services performed.2 Absent are the traditional concepts of compensation owed for work provided, such as those based on the quantity or quality of work produced, the number of hours spent on the job, or the expertise involved in doing a particular job. Instead, the union pays all eligible members a flat amount weekly; an amount unrelated to the role a member assumes or how much or little picketing he actually does.
In applying Burk v. Unemployment Compensation Board of Review, 119 Pa.Cmwlth. 360, 547 A.2d 497 (1988), petition for allowance of appeal denied, 522 Pa. 585, 559 A.2d 528 (1989), to conclude that OWB are not deductible from unemployment compensation, the Board reasoned that the payment of OWB was not conditioned on the union members performing services but instead was compensation paid because of their continued membership in the union. I would agree with this analysis. The way in which the union dispensed OWB to its members; that is, providing a set weekly amount to members without reference to the amount of time those members spent picketing, clearly reflects that the union did not intend OWB to remunerate union members for services performed. Rather the union extends OWB as a benefit to union members stemming from their union membership, in order to compensate them for their union allegiance and support. As such, I do not believe that OWB fall within the purview of section 404(d) of the Law and, thus, they should not be deducted from union members’ unemployment compensation benefits.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. § 804(d), which provides that weekly unemployment compensation shall be paid to eligible employees in an amount equal to the weekly benefit rate less any remuneration paid or payable with respect to that week for services performed.


. This is easily illustrated by reference to the fact section of the Majority opinion. As the Majority noted, in Frank Casilio & Sons, Inc. v. Unemployment Compensation Board of Review, docketed at No. 988 C.D.1994, the Board found that each union member’s picketing duties changed daily, yet Claimants received the same $200.00 a week no matter how often or how seldom they picketed. In fact, even if they performed less than the picket duty assigned during a particular week, union members still collected $200.00. Similarly, in Eastern Industries, Inc. v. Unemployment Board of Review, docketed at No. 2175 C.D.1994, the Board found that strike captains received an identical amount for performing their services as any other union member. The Board also found that union members were not required to picket for any minimum period to collect OWB, and would receive the same $200.00 whether they picketed every day or not at all, as long as they supported the strike. In Robert D. Knauss, et al. v. Unemployment Compensation Board of Review, docketed at No. 1783 C.D.1994, OWB were more closely aligned with the performance of picketing duties; however, even there, although receipt of OWB was contingent on a member's doing some picketing during a given week, the $200.00 amount remained constant despite the number of days a member spent on the picket line.